

CONTINUING UNCONDITIONAL GUARANTY


This Continuing Unconditional Guaranty (this “Guaranty”) dated as of the 16th
day of November, 2006 (the “Effective Date”), is made by Pars Investments, Inc.,
a Texas corporation (the “Guarantor”), for the benefit of United Development
Funding III, L.P., a Delaware limited partnership and its successors and assigns
(“Lender”).


R E C I T A L S:


A. The Lender has agreed to advance funds to Centurion Acquisitions, L.P., a
Texas limited partnership (the “Borrower”) as borrower under that
certain Secured Promissory Note dated as of the Effective Date in the principal
amount of U.S. $5,272,250.00 (the “Note”).


B. Guarantor is the general partner of Borrower and an affiliate of Borrower,
and shall benefit, directly or indirectly, from the loan made to Borrower
pursuant to the Note.


C. Guarantor is willing to execute this Guaranty in favor of Lender and hereby
agree to be bound by its terms and conditions.


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, Guarantor agrees and covenants with Lender as follows:


1. Definitions. Capitalized terms not defined in this Guaranty shall have the
respective meanings given to such terms in the Note.


2. Guaranty and Surety. Guarantor hereby absolutely and unconditionally
guarantees, and becomes surety for, the full, timely and complete payment when
due, whether by lapse of time, by acceleration of payment, or otherwise, of all
indebtedness, liabilities and obligations of Borrower to Lender existing or
arising under (a) the Note and the other Loan Documents, (b) all other
indebtedness and obligations owed by Borrower to Lender, (c) all costs
reasonably incurred by Lender to obtain, preserve, perfect and enforce the
security interests granted by this Agreement and to maintain, preserve and
collect any collateral, and all taxes, assessments, insurance premiums, repairs,
reasonable attorneys’ fees and legal expenses, rent, storage charges,
advertising costs, brokerage fees and expenses of sale related thereto, and
(d) all renewals, extensions, modifications and substitutions of all or any part
of the indebtedness and obligations described in the foregoing clauses (a)
through (c) (collectively, the “Guaranteed Obligations”). Guarantor’s obligation
under this Guaranty is unconditional, absolute and enforceable, irrespective of
(a) the validity or enforceability of the Guaranteed Obligations in whole or in
part or of the Note and the other Loan Documents or any provision thereof, (b)
whether recovery against Borrower with respect to the Guaranteed Obligations in
whole or in part is prevented by bankruptcy, the operation of law, or otherwise,
and (c) any other circumstance that might otherwise cause a legal or equitable
discharge or defense of Guarantor.


3. Subsequent Acts by Lender. Lender may, in its sole discretion and without
notice, take or refrain from taking any action that might otherwise be deemed a
legal or equitable release or discharge of Guarantor’s obligations under this
Guaranty, without either impairing or affecting the liability of Guarantor for
the full, timely and complete payment of the Guaranteed Obligations, which
actions might include, by way of illustration and not limitation:


(a) the renewal or extension of any of the Guaranteed Obligations or any
payments thereunder, or the acceleration or change of time for payment of the
Guaranteed Obligations any increase in the principal amount of any promissory
note or other instrument comprising a part of the Guaranteed Obligations and/or
any additional funds advanced under the Guaranteed Obligations (including any
such advances in excess of the face amount of the Note);


(b) the modification, amendment or change in any of the terms relating to any
promissory note or other agreement, document or instrument now or hereafter
executed by Borrower in favor of Lender;


(c) the absence of any attempt to collect the Guaranteed Obligations from
Borrower or any other person or entity primarily or secondarily liable for the
Guaranteed Obligations or any other action to enforce Lender’s rights with
respect to the Guaranteed Obligations;


(d) the waiver, consent, or delay in enforcement by Lender with respect to any
provision of any instrument evidencing the Guaranteed Obligations, including,
without limitation, the Note and the other Loan Documents;


(e) any failure by Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral given for
the Guaranteed Obligations, or the release or compromise of any lien or security
held by Lender as security for the Guaranteed Obligations;


(f) the compounding, rearrangement or consolidation by Lender of all or any part
of the Guaranteed Obligations;


(g) the release from liability of Borrower or any other guarantor or person or
entity primarily or secondary liable for the Guaranteed Obligations who may
guarantee or provide security for the Guaranteed Obligations in whole or in
part; or


(h) the settlement, release, compromise or cancellation of all or any part of
the Guaranteed Obligations, or the acceptance of partial payment of all or any
part of the Guaranteed Obligations.


4. Expenses. Guarantor agrees to pay all costs and expenses, including, without
limitation, all court costs and reasonable attorneys’ fees paid or incurred by
Lender in endeavoring to collect all or any part of the Guaranteed Obligations,
or in enforcing or pursuing its remedies with respect to the Guaranteed
Obligations.


5. Payment by Guarantor. In the event of any failure to pay with respect to the
Guaranteed Obligations or any “default” or “event of default” under the Note or
the other Loan Documents (the terms “default” and “event of default” having the
respective meanings given to such terms in the Note and the other Loan
Documents), Guarantor agrees to pay on demand, all of the Guaranteed Obligations
and all other costs, expenses and other amounts payable under this Guaranty.
Lender shall not be required to liquidate any lien or any other form of
security, instrument, or note held by Lender prior to making such demand. THIS
IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION, and Guarantor specifically
agrees that Lender shall not be required to assert any claim, file suit, or
proceed to obtain a judgment against Borrower or any other guarantor, endorser
or surety for the Guaranteed Obligations, or make any effort at collection of
the Guaranteed Obligations, or foreclose against or seek to realize upon any
security or collateral now or hereafter existing for the Guaranteed Obligations,
or exercise or assert any other right or remedy to which Lender is or may be
entitled in connection with the Guaranteed Obligations, before or as a condition
of enforcing the liability of Guarantor under this Guaranty or requiring payment
of the Guaranteed Obligations under this Guaranty. Guarantor agrees, to the full
extent it may legally do so, that suit may be brought against Guarantor with or
without making Borrower or any other person or entity a party to such suit, as
Lender may elect. Guarantor agrees that Guarantor shall remain fully liable
under this Guaranty regardless of whether Borrower is held to be not liable on
the Guaranteed Obligations and regardless of whether all or any portion of the
Guaranteed Obligations are “non-recourse” or “limited recourse” to Borrower.


6. Application of Payments. Lender shall have the exclusive right to determine
the time and manner of application of any payments or credits to the Guaranteed
Obligations, whether received from Borrower or any other source, and such
determination shall be binding on Guarantor. All such payments and credits may
be applied, reversed and reapplied, in whole or in part, to any of the
Guaranteed Obligations as Lender shall determine in its sole discretion without
affecting the validity or enforceability of this Guaranty.


7. Guarantor’s Responsibilities. Guarantor hereby assumes responsibility for
keeping himself informed of the financial condition of Borrower, and any and all
endorsers and/or other guarantors of any instrument or document evidencing all
or any part of the Guaranteed Obligations and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Guarantor further
agrees that Lender shall have no duty to advise Guarantor of any information
known to Lender regarding such condition or such circumstances or to undertake
any investigation. If Lender, in its sole discretion, undertakes at any time or
from time to time to provide any information to Guarantor, Lender shall be under
no obligation to update any such information or to provide any such information
to Guarantor on any subsequent occasion.


8. Reinstatement. Guarantor agrees that, to the extent any payment or payments
are made to Lender or Lender receives any proceeds of collateral, which payments
or proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrower or any other
party, then Guarantor’s obligations under this Guaranty to the extent of such
repayment, shall immediately and automatically be reinstated and continued in
full force and effect.
 
9. Subordination. Guarantor agrees that any and all claims of Guarantor against
Borrower, any endorser or any other guarantor of all or any part of the
Guaranteed Obligations, or against the properties and assets of Borrower,
whether arising by reason of any payment by Guarantor to Lender pursuant to the
provisions of this Guaranty or otherwise, shall be subordinate and subject in
right of payment to the prior payment, in full, to Lender of all of the
Guaranteed Obligations.


10. Waivers by Guarantor. Guarantor hereby waives to the extent permissible by
law: notice of acceptance of this Guaranty and of creation of the Guaranteed
Obligations, presentment, notice of non-payment, and demand for payment of the
Guaranteed Obligations, protest, notice of protest, and notice of dishonor or
default to Guarantor or to any other party with respect to any of the Guaranteed
Obligations, and all other notices to which Guarantor might otherwise be
entitled.


11. Continuation. This Guaranty shall continue in full force and effect with
respect to Guarantor and Lender shall be entitled to make loans and advances and
extend financial accommodations to Borrower on the faith of this Guaranty until
Lender delivers to Guarantor, a written release of Borrower from his obligations
under this Guaranty executed by Lender.


12. Mutual Understanding. Guarantor represents and warrants to Lender that
Guarantor has read and fully understands the terms and provisions hereof, has
had an opportunity to review this Guaranty with legal counsel and has executed
this Guaranty based on Guarantor’s own judgment and advice of counsel. If an
ambiguity or question of intent or interpretation arises, this Guaranty will be
construed as if drafted jointly by the Guarantor and Lender and no presumption
or burden of proof will arise favoring or disfavoring any party because of
authorship of any provision of this Guaranty.


13. Further Assurances. Guarantor at Guarantor’s expense will promptly (a)
execute and deliver to Lender on Lender’s request, all such other and further
documents, agreements and instruments as may be requested by Lender, and (b)
deliver all such supplementary information as may be requested by Lender, in
compliance with or accomplishment of the agreements of Guarantor under this
Guaranty.


14. Cumulative Remedies. Guarantor hereby agrees that all rights and remedies
that Lender is afforded by reason of this Guaranty are separate and cumulative
with respect to Guarantor and otherwise and may be pursued separately,
successively, or concurrently, as Lender deems advisable. In addition, all such
rights and remedies of Lender are non-exclusive and shall in no way limit or
prejudice Lender’s ability to pursue any other legal or equitable rights or
remedies that may be available to Lender.


15. Notice. All notices and other communications under this Guaranty will be in
writing and will be mailed by registered or certified mail, postage prepaid,
sent by facsimile, delivered personally by hand, or delivered by nationally
recognized overnight delivery service addressed to Guarantor at 3901 Airport
Freeway, Suite 200, Bedford, Texas 76021, Facsimile No. Facsimile No. (817)
391-2501 or, with respect to Lender, to Lender at 1812 Cindy Lane, Suite 200,
Bedford, Texas 76021, Facsimile No. (817) 835-0383, or to such other address as
a party may have delivered to the other parties for purposes of notice. Each
notice or other communication will be treated as effective and as having been
given and received (a) if sent by mail, at the earlier of its receipt or three
business days after such notice or other communication has been deposited in a
regularly maintained receptacle for deposit of United States mail, (b) if sent
by facsimile, upon written or electronic confirmation of facsimile transfer, (c)
if delivered personally by hand, upon written or electronic confirmation of
delivery from the person delivering such notice or other communication, or (d)
if sent by nationally recognized overnight delivery service, upon written or
electronic confirmation of delivery from such service.
 
16. Enforcement and Waiver by Lender. Lender shall have the right at all times
to enforce the provisions of this Guaranty in strict accordance with their
respective terms, notwithstanding any conduct or custom on the part of Lender in
refraining from so doing at any time or times. The failure of Lender at any time
or times to enforce its rights under such provisions strictly in accordance with
the same, shall not be construed as having created a custom or in any way or
manner modified or waived the same. All rights and remedies of Lender are
cumulative and concurrent and the exercise of one right or remedy shall not be
deemed a waiver or release of any other right or remedy.


17. CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS. JURISDICTION FOR ALL MATTERS ARISING OUT OF THIS GUARANTY SHALL BE
EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS, AND
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH STATE AND
FEDERAL COURTS AND AGREES AND CONSENTS NOT TO ASSERT IN ANY PROCEEDING, THAT ANY
SUCH PROCESS IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS
IMPROPER, AND FURTHER AGREES TO A TRANSFER OF SUCH PROCEEDING TO THE COURTS
SITTING IN DALLAS COUNTY, TEXAS.


18. Severability. If any provision of this Guaranty shall be held invalid under
any applicable laws, then all other terms and provisions of this Guaranty shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.


19. Amendments; Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by Guarantor herefrom shall in any event
be effective unless the same shall be in writing and signed by Lender and
Guarantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


20. Binding Effect; Assignment. This Guaranty shall be binding on Guarantor and
Guarantor’s administrators, other legal representatives, successors, heirs and
assigns, including, without limitation, any receiver, trustee or debtor in
possession of or for Guarantor, and shall inure to the benefit of Lender and its
successors and assigns. Guarantor shall not be entitled to transfer or assign
this Guaranty in whole or in part without the prior written consent of Lender.
This Guaranty is freely assignable and transferable by Lender without the
consent of Guarantor. Should the status, composition, structure or name of
Guarantor change, this Guaranty shall continue and also cover the Guaranteed
Obligations under the new status composition, structure or name according to the
terms of this Guaranty.


21. Captions. The captions in this Guaranty are for the convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.


22. Number of Gender of Words. Except where the context indicates otherwise,
words in the singular number will include the plural and words in the masculine
gender will include the feminine and neutral, and vice versa, when they should
so apply.


23. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT HE MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED HEREWITH OR THEREWITH,
BEFORE OR AFTER MATURITY OF THE NOTE; (B) WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT HE MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY, THE
NOTE AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.


  25. ENTIRE AGREEMENT. THIS GUARANTY TOGETHER WITH THE NOTE AND THE OTHER LOAN
DOCUMENTS TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING
THE SUBJECT MATTER HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS,
WHETHER ORAL OR WRITTEN, ARE MERGED INTO THIS GUARANTY, THE NOTE AND THE OTHER
LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND
THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.




[The remainder of this page is left blank intentionally.]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty on this the 16th
day of November, 2006, effective for all purposes as of the Effective Date.


GUARANTOR:   

 

       
PARS INVESTMENTS, INC.
a Texas corporation
 
   
   
    By:   /s/ Mehrdad Moayedi  

--------------------------------------------------------------------------------

Name:  Mehrdad Moayedi   Its:  President






